.                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA


UNITED STATES OF AMERICA                     )
                                             ) EDTN Arresting Dist No. 1:21-mj-115-SKL
       v.                                    ) WDTN Chrg. Dist. No. 21-CR-20117 MSN/ate
                                             )
CECIL COREY HAGGINS                          )
ANNETTE KATHLEEN WEST                        )


                                MEMORANDUM AND ORDER

       The above defendants appeared for a hearing before the undersigned on June 17, 2021, in
accordance with Rules 5 and 5.1 of the Federal Rules of Criminal Procedure for an initial
appearance of the defendant on arrest warrants and criminal complaints out of the U.S.D.C.,
Western District of Tennessee, Memphis. Those present for the hearing included:

               (1)    AUSA Frank Clark for the USA.
               (2)    Defendant, CECIL COREY HAGGINS.
               (3)    Attorney Paul Bergmann, III as appointed counsel for
                      defendant.
               (4)    Defendant, ANNETTE KATHLEEN WEST.
               (5)    Attorney Gianna Maio with Federal Defender Services of
                      Eastern Tennessee as appointed counsel for defendant.

        After being sworn in due form of law, the defendants were informed or reminded of their
privilege against self-incrimination accorded him under the 5th Amendment to the United States
Constitution. Attorney Bergmann was present as court appointed counsel for Defendant Haggins
in the arresting district. Attorney Maio with Federal Defender Services of Eastern Tennessee was
present as court appointed counsel for Defendant West in the arresting district.

        The defendants were each provided with a copy of the arrest warrants and criminal
complaints and attached affidavits and had the opportunity of reviewing those documents with
their attorneys. It was determined that each defendant was capable of being able to read and
understand the aforesaid documents they had been provided.

        AUSA Clark moved that both defendants be detained without bail pending a detention
hearing. Defendant West waived any detention hearing, and preliminary hearing in this district,
and asked that her hearings and any further proceedings be held in the U.S. District Court, Western
District of Tennessee, Memphis. Defendant Haggins waived his preliminary hearing and waived
his right to a detention hearing in the arresting district, Eastern District of Tennessee and the
charging district, that is the Western District of Tennessee, Memphis and it is accordingly
ORDERED that the Government’s motion that Defendant be DETAINED WITHOUT
BAIL pending further order from this Court is GRANTED and an Order of Detention has been
entered. Defendant Haggins asked that any further proceedings be held in the U.S. District Court,
Western District of Tennessee, Memphis.

       Defendant were advised of their rights pursuant to Rule 20 of the Federal Rules of Criminal
Procedure. After consulting with each of their counsel, Defendants asked that they be transferred
to Western District of Tennessee, Memphis, the charging district.

       It is ORDERED:

       (1) Defendant West shall be TEMPORARILY DETAINED pending transfer to
           the U.S. District Court, Western District of Tennessee, Memphis as set forth in
           the Order of Temporary Detention Pending Hearing Pursuant to Bail Reform
           Act.

       (2) Defendant Haggins is DETAINED WITHOUT BAIL pending further orders
           from the Court. An Order of Detention has been entered.

       (3) The U.S. Marshals Service shall transport defendants to the U.S. District Court,
           Western District of Tennessee, Memphis for a hearing or hearings on dates to
           be determined once defendants are in said district.

       SO ORDERED.

       ENTER:

                                             s/  fâátÇ ^A _xx
                                             SUSAN K. LEE
                                             UNITED STATES MAGISTRATE JUDGE
